 LARID PRINTING, INC.Larid Printing, Inc. and Local 1, AmalgamatedLithographers of America, affiliated with Inter-national Typographical Union, AFL-CIO. Cases29-CA-8299, 29-CA-8409, 29-CA-8627, and29-RC-5139September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn November 19, 1981, Administrative LawJudge D. Barry Morris issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe General Counsel filed exceptions and support-ing briefs and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.31. We agree with the Administrative LawJudge's findings that Respondent violated Section8(a)(1) by interrogating employees about theirunion activities, by threatening plant closure, lossof medical benefits, and harsher working conditionsin order to discourage union activities, and by di-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his dissent il Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.The General Counsel excepts to the Administrative Law Judge's fail-ure to find that, during the week of September 15, Respondent interro-gated Donald Edwards. We note that in the first paragraph of sec.IV,B,I, of his Decision the Administrative Law Judge did in fact makesuch a finding.The General Counsel also excepts to the Administrative Law Judge'sfailure to find that Respondent violated Sec. 8(a)(1) by promising benefitsto Donald Edwards and by threatening him with discharge. We find itunnecessary to pass on these complaint allegations for the reason that afinding of such additional violations would be essentially cumulative andwould not materially affect the remedy.a We find that it will effectuate the purposes of the Act to require Re-spondent to expunge from Joseph Beaudrot's and Donald Edwards' per-sonnel records, or other files, any reference to their unlawful discharges.We shall modify the Administrative Law Judge's recommended Orderaccordingly.The Administrative Law Judge properly found that Respondent violat-ed Sec. 8(aXI) of the Act by threatening employees with harsher work-ing conditions, and Sec. 8(a)3) and (I) by requiring the immediate repay-ment of loans. However, he failed to order that Respondent cease anddesist from such activity. We shall modify the Administrative LawJudge's recommended Order to correct this error264 NLRB No. 40recting employees not to talk about the Union onRespondent's premises. We also agree with the Ad-ministrative Law Judge that Respondent violatedSection 8(a)(3) and (1) by requiring the immediaterepayment of loans because of union activities andby discharging Joseph Beaudrot and Donald Ed-wards for their union activities. We do not agree,however, with his failure to find certain other con-duct violative of Section 8(a)(l).4In mid-September 1980,'Respondent's president,Martin Sarner, in an individual meeting in hisoffice with employee Joseph Beaudrot, told Beau-drot that he had intended to give him differentialpay for night work but that he could not becauseof the presence of the Union. On the same day, inan individual meeting with Frank Fox, Sarnerasked Fox why he wanted a union and told himthat he could not get a raise or a promotion be-cause of the presence of the Union. On October 17,Respondent's production manager, Ralph Ricciardi,told Beaudrot that he could not give differentialpay, even though the election was over, because ofpending unfair labor practice charges filed by theUnion. We find all of the above statements, whichblame the loss of various benefits on the union or-ganizing campaign, to be violative of Section8(a)(l). We further find that Respondent violatedSection 8(a)(l) by its interrogation of Fox.On September 23, Ricciardi asked employeeThomas Colvell whether or not he was for theUnion and told him that if the Union comes in "itwill kill us." We find that by these comments Re-spondent violated Section 8(a)(l) by interrogatingColvell as to his union sympathies and by implyingthat the facility would be closed if the Union suc-ceeded.As found by the Administrative Law Judge, onSeptember 8, Sarner stated to his assembled em-ployees that the Union would probably make himcut back in help. We find that this statement consti-tuted a threat to reduce the employee complementin violation of Section 8(a)(l).On October 14, Ricciardi approached employeeDonald Edwards at his work station and told himthat he was going to get him for trying to closedown the Company. He also told Edwards that hewas a sneaky bastard and that he would have to dohis job 100 percent because if he made any mis-4 All of the following violations were alleged in the complaint butwere not discussed by the Administrative Law Judge. The GeneralCounsel excepted to the Administrative Law Judge's failure to find thesealleged violations. All of our findings with respect thereto are based onuncontradicted testimony. Thus, we find no necessity for a credibility res-olution by the Administrative Law Judge. Douglas Aircraft Company, aComponent of McDonnell Douglas Corporation, 238 NLRB 668, 671 at fn.20 (1978). enfd. 655 F.2d 932, 938 (9th Cir. 1981).5 All dates refer to 1980 unless otherwise specified.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtakes there would be no one there to protect himanymore. These statements constitute a threat ofdischarge and other reprisals and are violative ofSection 8(a)(l).During the week of September 15, in an individ-ual meeting Sarner told employee Donald Edwardsthat he knew Edwards was the "Union's biggestsupporter" and that he had to watch what he saidto Edwards because anything he said would "goright back to the Union." We find that, in makingsuch statements, Sarner violated Section 8(a)(1) bycreating the impression that Respondent was keep-ing under surveillance the union activities of theemployees. 62. We agree with the Administrative LawJudge's finding that Frank Fox was discharged be-cause of excessive lateness and absences and not forhis union activities." Regarding the latter, the Ad-ministrative Law Judge found "the only credibleevidence" to be Fox's signing of an authorizationcard. In her exceptions, the General Counsel con-tends, inter alia, that the Administrative Law Judgeerred in failing to find that Fox worked on October3, 6, 7, 8, 9, and 10, the workdays just before hisdischarge on October 10. The record reveals thathe did not work on October 3; but that he didwork October 6 through 9 and that he was ontime; and that he worked on October 10, was 6hours late, and did not call in to notify Respondentthat he would be late. Thus, while it is true thatFox did work most of the week just before his dis-charge, his record in the 3 weeks preceding thatweek was very poor. During the week of Septem-ber 15, he was absent once and late twice; duringthe week of September 22, he was absent once andlate four times; and, during the week of September29, he was absent three times and late twice. Inlight of this poor track record, and the limitednature of Fox's union activity, we find that theGeneral Counsel has failed to establish by a pre-ponderance of the evidence that Fox was dis-charged for discriminatory reasons rather than forexcessive absences and lateness.3. As previously noted, the Administrative LawJudge properly found that Respondent engaged innumerous violations of the Act in its effort todefeat the Union. These include interrogations;threats of plant closure, loss of benefits, andharsher working conditions; prohibition againsttalking about the Union on Respondent's premises;6 Although the Union informed Respondent by letter that Edwardswas part of the "in-house" organizing committee, five other employeeswere so named and the record will not support a finding that it wascommon knowledge that Edwards was "the biggest" union adherent.Compare Schrementi Bros., Inc., 179 NLRB 853 (1969).7 However, we find it unnecessary to pass on the statements in fn. 12of the Administrative Law Judge's Decision.requirement that loans be immediately repaid; anddischarges of two employees. In addition, we havefound herein further violations of the Act includingmore instances of interrogation, statements blamingthe loss of benefits and promotions on the Union,additional threats of plant closure, unspecified re-prisals, discharge, reduction of employee comple-ment, and creation of the impression of surveil-lance.The Administrative Law Judge further foundthat, prior to September 3, a majority of the em-ployees in the appropriate unit had designated, bymeans of valid authorization cards, the Union astheir bargaining representative, that Respondent re-ceived a demand for recognition on September 23,and that Respondent refused the Union's demandon that date. He concluded that the unfair laborpractices that he found "eroded the Union's estab-lished majority and rendered it unlikely that evenwith the aid of conventional remedies a fair elec-tion could be held in the future." Therefore, basedon the authorization cards, he recommended issu-ance of a bargaining order. We agree that a bar-gaining order is necessary to remedy fully Re-spondent's unlawful conduct and to effectuate thepolicies and purposes of the Act.The Board has long recognized that certain con-duct. such as threats of plant closing and loss ofemployment, is among the most serious and fla-grant form of interference with Section 7 rights.E.g., Irving N. Rothkin d/b/a Irv's Market, 179NLRB 832 (1969), enfd. 434 F.2d 1051 (6th Cir.1970). The Supreme Court has agreed that suchthreats are among the less remediable unfair laborpractices. NL.R.B. v. Gissel Packing Co., Inc., 395U.S. 575, 611, fn. 31 (1969). The unlawful dis-charge of union adherents is misconduct which theBoard and courts have long classified as going "tothe very heart of the Act." See, e.g., N.L.R.B. v.Entwistle Manufacturing Co., 120 F.2d 532, 536 (4thCir. 1941). As the Second Circuit has noted, these"hallmark" violations are likely "to have a coer-cive effect on employees and to remain in theirmemories for a long period." N.L.R.B. v. JamaicaTowing, Inc., 632 F.2d 208, 213 (1980). Here, Re-spondent engaged in extensive unfair labor prac-tices, several of which clearly constitute "hall-mark" violations: two threats of plant closure, oneof which was made to all the employees assembled;a threat of reduction in the employee complement,again made to all employees; a threat of discharge;and actual discharge of two principal union advo-cates. The court stated in Jamaica Towing that such"hallmark" violations will support the issuance of abargaining order unless some significant mitigatingcircumstances are present.370 LARID PRINTING, INC.No such circumstances exist in this case. To thecontrary, we note that the unit here was comprisedof only 19 employees and that many of the viola-tions were committed by Respondent's president,Sarner. Clearly, an employer's unlawful conduct isheightened when it is directed at such a relativelysmall employee complement and when it is com-mitted by a high-level management official.In concluding that a bargaining order is warrant-ed here, we have followed the Supreme Court's ad-monition to consider "the extensiveness of [Re-spondent's] unfair labor practices in terms of theirpast effect on election conditions and the likelihoodof their recurrence in the future." NL.R.B. v.Gissel, supra at 614. The unfair labor practices'effect has been set forth above. With regard to thelikelihood of recurrence, we note that immediatelyafter receiving notice of the union campaign Re-spondent embarked upon what the AdministrativeLaw Judge termed "a course of conduct designedto thwart the Union's efforts." This unlawful con-duct did not cease with the Union's loss of the Oc-tober 10 election, but continued during the pend-ency of the Union's objections when Respondentunlawfully discharged employees Beaudrot and Ed-wards. Given the swiftness with which Respondentreacted to the organizational effort and the factthat additional violations were committed duringthe postelection period, the likelihood of Respond-ent again engaging in illegal conduct is clearlypresent.Thus, we are convinced, given the nature andextent of Respondent's unfair labor practices, thattraditional remedies would be unlikely to dissipatethe effects of Respondent's unlawful conduct. Wetherefore conclude, in agreement with the Admin-istrative Law Judge, that majority employee senti-ment (reflected by valid authorization cards) willbe better protected by a bargaining order than bydirection of an election.AMENDED CONCI USIONS OF LAWInsert the following as paragraph 7 and renum-ber consecutively the remaining paragraphs:"7. By threatening employees with discharge,harsher working conditions, reduction of the em-ployee complement, and other reprisals because oftheir union activities; by blaming the loss of bene-fits and promotions on the presence of the Union;and by creating the impression that employee unionactivity is being kept under surveillance, Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Larid Printing, Inc., Deer Park, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:I. Insert the following as new paragraphs l(e),(f), (g), and (h) and consecutively reletter the re-maining paragraphs:"(e) Blaming the loss of benefits and promotionson the presence of the Union."(f) Threatening employees with harsher work-ing conditions, discharge, reduction of the employ-ee complement, and other reprisals because of theirunion activities."(g) Creating the impression that employee unionactivity is being kept under surveillance."(h) Requiring the immediate repayment of loansbecause of union activity."2. Insert the following as new paragraph 2(c)and reletter consecutively the remaining para-graphs:"(c) Expunge from Joseph Beaudrot's andDonald Edwards' personnel records, or other files,any reference to their discharges and notify themin writing that this has been done and that evi-dence of these unlawful discharges will not be usedas a basis for future personnel actions againstthem."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldon October 10, 1980, in Case 29-RC-5139 be, andit hereby is, set aside, and that the petition in Case29-RC-5139 be, and it hereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate our employeesabout their union activities.WE WILL NOT threaten our employees withplant closure or the loss of benefits because371 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDthey choose to be represented by a union orotherwise engage in union activities.WE WIL.L NOT in a discriminatory mannerdirect our employees to refrain from discussingunion matters on our premises.WE WILL NOT discharge or otherwise dis-criminate against our employees in regard toany term or condition of employment, becausethey become members of or engage in activi-ties on behalf of Local i, AmalgamatedLithographers of America, affiliated with In-ternational Typographical Union, AFL-CIO,or any other labor organization, or becausethey engage in concerted activities protectedby Section 7 of the Act.WE WILL NOT blame the loss of benefits andpromotions on the presence of the Union.WE WILL NOT threaten our employees withharsher working conditions, discharge, reduc-tion of the employee complement, or other re-prisals because of their union activities.WE WILL NOT create the impression that ouremployees' union activity is being kept undersurveillance.WE WILL NOT require the immediate repay-ment of loans because of union activity.WE WILL NOT refuse to bargain in goodfaith with Local 1, Amalgamated Lithogra-phers of America, affiliated with InternationalTypographical Union, AFL-CIO, as the exclu-sive representative of all the employees in theappropriate unit described below.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to engage in or to re-frain from engaging in any or all the activitiesspecified in Section 7 of the Act. These activi-ties include the right to self-organization, theright to form, join, or assist labor organiza-tions, to bargain collectively through repre-sentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or othermutual aid or protection.WE WILl offer Joseph Beaudrot and DonaldEdwards immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights andprivileges, and WE WILL make them whole forany loss of earnings they may have suffered asa result of the discrimination against them,plus interest.WE WILL expunge from Joseph Beaudrot'sand Donald Edwards' personnel records orother files any reference to their discharges,and notify them in writing that this has beendone and that evidence of their unlawful dis-charges will not be used as a basis for futurepersonnel actions against them.WF WILI., upon request, recognize and bar-gain collectively in good faith with Local 1,Amalgamated Lithographers of America, affili-ated with International Typographical Union,AFL-CIO, for the unit described herein withrespect to rates of pay, wages, hours of work,and other terms and conditions of employ-ment, and WE Wit 1, upon request, embody ina signed agreement any understandingreached. The bargaining unit is:All production and maintenance employeesemployed at our Deer Park facility, exclu-sive of office clerical employees, guards andsupervisors as defined in the Act.LARID PRINTING, INC.DECISIONSTATIEM.EN1 OF I HF. CASED. BARRY MORRIS, Administrative La", Judge: Thiscase was heard before me in New York City on June 15through 18, June 30, and July I and 2, 1981. Chargeswere filed on September 12 and October 27, 1980, andFebruary 5, 1981, by Local 1, Amalgamated Lithogra-phers of America, affiliated with International Typo-graphical Union, AFL-CIO (herein called the Union).Complaints were issued on October 24 and D)ecember31, 1980, and March 31, 1981, alleging that Larid Print-ing, Inc. (herein called Respondent), violated Section8(a)(1). (3), and (5) of the National Labor Relations Act.as amended (herein called the Act). Respondent filed an-swers denying the commission of the alleged unfair laborpractices.On September 5, 1980,1 the Union filed a representa-tion petition in a unit of all lithographic production em-ployees employed by Respondent. On September 23 theparties entered into a Stipulation for Certification UponConsent Election in a unit including all full-time and reg-ular part-time production and maintenance employeesemployed by Respondent at its Deer Park location. Pur-suant thereto a secret-ballot election was held on Octo-ber 10. Of the approximately 19 eligible voters, 19 validballots were cast, 4 of which were challenged. Of the 15valid votes counted, 10 were cast against, and 5 werecast for, the Union.On October 16 the Union filed timely objections to theelection. On December 31 the Acting Regional Directorfor Region 29 issued a Report on Objections and anorder consolidating cases and notice of hearing. With re-spect to the objections to the conduct of the election, theActing Regional Director recommended that Objections3, 6, and 7 be overruled. Inasmuch as Objections 1, 2, 4,All dates refer to 1 I1), unless otherwise specified.372 LARID PRINTING, INC.and 5 were substantially identical to issues involved inCases 29-CA-8299 and 29-CA-8409, the Acting Region-al Director directed that the matters be consolidated forhearing. The cases were consolidated for the purpose ofhearing, ruling, and decision by an administrative lawjudge.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs. Briefs were filed by theGeneral Counsel and Respondent.Upon the entire record of the case, including my ob-servation of the witnesses, I make the following:FINI)INCGS OF FAC I1. THE BUSINESS OF RESPONDIENTRespondent, a New York corporation, with its princi-pal office and place of business in Deer Park, New York,is engaged in the production, sale, and distribution ofprinted materials and related products. During the 12months preceding the issuance of the complaints. Re-spondent directly sold goods valued in excess of $50,000from its plant in New York to consumers located inStates other than New York. Respondent admits that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and I so find.II. I tH LtABOR ORGANIZA I ION INVOI.VEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ISSUESBased upon the allegations in the complaints, the issuesin this proceeding are whether (1) Respondent violatedSection 8(a)(1) of the Act through interrogation andthreats of plant closure and loss of benefits; (2) it violat-ed Section 8(a)(l) and (3) of the Act by requiring the im-mediate repayment of outstanding employee loans; (3) itviolated Section 8(a)(1) of the Act by directing its em-ployees not to talk about the Union on company time;(4) it violated Section 8(a)(3) of the Act by dischargingthree employees because of their union activities; and (5)it violated Section 8(a)(5) of the Act by refusing to rec-ognize and bargain with the Union.IV. THE ALLEGED VIOLATIONS OF SECTION 8A)( I)AND (3)A. The FactsI. BackgroundRespondent is a manufacturer of business forms. InJanuary 1980 it moved from Manhattan to Deer Park,New York. At its Deer Park facility Respondent em-ployed 19 production and maintenance employees. Man-agement consists solely of Martin Sarner, president, andRalph Ricciardi, production manager.22 While Respondent denied in its answer that Ricciardi is a supervisorwithin the meaning of Sec. 2(11) of the Act. the record abounds with evi-dence of Ricciardi's supervisory status. The record contains evidence thatRicciardi hired employees, assigned work, gave raises, and granted over-In April one of Respondent's employees contactedJoseph Cincotta, vice president of the Union, and re-quested that he meet with Respondent's employees. Inresponse thereto, on May 9 Cincotta met with 10 of Re-spondent's employees at a local Howard Johnson's res-taurant. At that meeting Cincotta spoke to the employeesabout various aspects of the union organizing campaign.He informed them of the protection afforded by an "in-house" committee letter which would notify Respondentof those employees who were active in the union orga-nizing campaign. At the meeting Cincotta explained thepurpose of the union authorization cards and handedsuch cards to each of the 10 employees. Each employeesigned a union authorization card in Cincotta's and eachother's presence and handed it back to Cincotta at thattime.On August 8, at the request of one of Respondent'semployees, Cincotta again met with Respondent's em-ployees at Matty T's, another local restaurant. Cincottaexplained the purpose of the union authorization cardsand solicited such a card from an additional employee.Cincotta again discussed the "in-house" committee letterand left union authorization cards and "mailers" withDonald Edwards. Thereafter, Edwards solicited unionauthorization cards from six employees. Edwards gavetwo cards to Joseph Beaudrot, who worked on the nightshift, to give to two other-night shift employees. Beau-drot explained the purpose of the cards to the two night-shift employees, who then signed the cards and returnedthem to Edwards.3On September 3 the Union mailed the "in-house" com-mittee letter and a demand for recognition letter to Re-spondent. The "in-house" committee letter contained thenames of six employees: Joseph Beaudrot, James Cantu,Donald Edwards, Walter Martin, John Ognosky, andSeymour Schnitzer. Respondent received the letters onSeptember 8.2. Interrogation and threats of plant closure and lossof benefitsDonald Edwards credibly testified that, on the day thecommittee letter was received by Respondent, Ricciardiasked him if he had contacted the Union. After answer-ing in the affirmative, Edwards credibly testified as fol-lows:And then [Ricciardi] asked me if I wanted a union,and I replied yes. Then he went over to JamesCantu, asked him the same two questions. AfterJimmy gave the answer yes, he went over to WalterMartin's machine, and asked him the same twoquestions. And then when Walter answered, hestarted screaming at him, cursing at him, callinghim a scum bag and a traitor.time. Ricciardi himself testified that he supervises the employees, givesraises, assigns work, and hired an employee. In its brief Respondent doesnot contend that Ricciardi is not a supervisor3 Each of the 17 authorization cards was authenticated by either thesigner or the solicitor Respondent offered no evidence to refute the au-thenticity of any of the cards, nor does Respondent contest their authen-ticity in its brief373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 15 minutes later, Ricciardi returned to the pro-duction floor and told everyone to shut down their ma-chines and go into Sarner's office. With respect to themeeting that then took place, Edwards credibly testified:Q. Can you tell us what Martin Sarner said toyou and the other employees gathered there?A. He opened the meeting by saying, "I receiveda letter from Local 1," stating that we wanted aunion. And that-he said if this is what we wanted,this is what we could have. And he went on to say"Let me tell you what's going to happen if theunion is voted in." First he said that if the uniongets voted in, he was going to cancel our medicalbenefits. Then he said after that the union wouldprobably make him cut back in help4because ev-erybody would have a specific job title. Then hesaid that anybody who owed him money [would]have to pay him back the following day-meaningthe day after we were called into the office. Thenhe said, "Believe me, I'm not afraid of any unionand no union can tell me to keep my doorsopened."Edwards also credibly testified that Sarner asked eachperson present whose name was on the committee letterwhy he wanted a union.Approximately I week later, during the week of Sep-tember 15, Respondent held individual meetings with allof its employees. Ricciardi called each employee individ-ually from the production floor and into a meeting withhimself and Sarner. At the meeting with Edwards,Sarner told Edwards that he knew that Edwards was the"union's biggest supporter" and Sarner had to watchwhat he said to Edwards because anything he said would"go right back to the union." Sarner asked Edwardswhat he thought a union election meant and concludedthe meeting by asking Edwards, "Really, Don, why doyou want a union anyway?"Colvell and Fox corroborated Edwards' testimony.Colvell stated that in early September Ricciardi calledeveryone in for a meeting with Sarner. Colvell crediblytestified as follows:Q. As best you can, tell us what Mr. Sarner saidand what anyone else said during the course of thismeeting?A. Well, we all came in and Mike said, I just re-ceived this letter in the mail from the union and Iwould like to know why you want a union. No onehad anything to say, no one responded. He said,okay, I'll go down the list; on the letter there weresix or seven names of people signed which werepressmen. He started going down the list.I find that onl September 8 Respondent engaged in in-terrogation by questioning employees as to why theywanted a union. In addition, Respondent threatened theemployees with loss of medical benefits because of theirunion activities. Also, by the statement "no union can4 The General Counsel's motion to correct the transcript is grantedThe word "health" should read "help."tell me to keep my doors opened," Respondent impliedthat the facility would be closed if the Union succeeded.3. Repayment of loansAt the September 8 meeting Sarner told the employeesthat any outstanding loans would have to be repaid im-mediately.5In this connection, Beaudrot stated that, afterRespondent received the committee letter, "Ralph Ric-ciardi came over to me and he told me that Martywanted his money back." Beaudrot credibly testified asfollows:Q. Now did you speak to Martin Sarner aboutthis loan?A. Yes I did. I went in the next day, and I toldhim I didn't have the money to pay him back.Q. How much money was involved?A. $225Q. Could you relate that conversation you hadwith Mr. Sarner?A. Yes. I went in there and I asked him if I couldtalk to him, and said that I just didn't have themoney to pay him back.Q. What did he say?A. He said that I'll have to give it back becausehe can't have any money out because of the union.Sarner conceded that the terms of the loans requiredthat $25 was to be deducted each week from the employ-ee's pay. The immediate repayment was, thus, contraryto the terms of the loans. I find that Respondent requiredthe immediate repayment of loans by the employees be-cause of their union activities.4. No solicitationParagraph 12 of the complaint in Case 29-CA-8409 al-leges that Respondent directed its employees not to talkabout the Union on company time, although it allowedits employees to discuss other matters on company time.Edwards credibly testified that approximately I weekbefore the election Ricciardi told him, "I don't want youcampaigning in the shop. If you want to campaign, do iton your own hours." Prior to that time, so long as it didnot interfere with the employees' work, they were per-mitted to discuss any subject. Cantu, Respondent's wit-ness, corroborated Edwards' testimony. He testified thatRicciardi said "he didn't want to hear union talk in theshop." However, the employees remained free to discussother subjects.6I find that approximately I week before the electionRespondent told the employees not to campaign "in theshop." Employees were permitted to continue to discussother subjects, to the extent such discussions did not con-flict with their work.' Edwards, Colvell, and Fox so testified.6 Fox testified that Ricciardi told him "there were to be no discussionsof the union in the shop on my time, or their time."374 LARID PRINTING, INC.5. Discharge of BeaudrotJoseph Beaudrot began his -employment as a pressmanwith Respondent on April 21. Hc received a $25 payraise'in May and a $50 raise in July.Beaudrot. who impressed me as a credible witness, tes-tified that prior to the election he had a conversationwith Ricciardi in which Ricciardi told him, "I wasmaking a big mistake on bringing the union in." Beau-drot stated that Ricciardi also said "if the union came inand the shop closed down I was going to have a badname in the industry." In addition, Beaudrot credibly tes-tified that Ricciardi told him "if the union came in hewould have to get very technical, and everything wouldhave to be done by the book."Beaudrot, who worked on the night shift, worked onthe same press that Cantu used during the day. Beaudrottestified that on November 7, when he came to work, hesaw that Cantu "as cleaning the machine which Beau-drot would normally use. Beaudrot testified as follows:[W]hen Ralph told me that I had to go over to theclean press that had just been washed up, I found ita little funny, cause Jimmy Cantu had just washed itup. So I started-I just chuckled to myself a little,and Ralph turned around and said, what's so funny.I said, you know, I just thought it was funny.Jimmy just cleaned up the press for nothing. Andhe just said, well, I'm sick and tired of your bull-,and I'm going to fire you.Beaudrot testified that a week later he went back toRespondent "to find out why I was fired and if theywere going to let me collect unemployment insurance."He stated that Ricciardi then told him that he was firedfor "not enough production and being uncooperative."Ricciardi testified that Beaudrot's production droppedand that he was using an excessive amount of "blankets"on the press.7In addition, Ricciardi testified that Beau-drot ran several jobs incorrectly which required that theprinting be done over again.Beaudrot was one of the leaders in the union cam-paign. He signed the "in-house" committee letter andwas responsible for obtaining authorization cards fromthe other employees on the night shift. His work hadbeen satisfactory, which was evidenced by the raises hereceived in May and July. His discharge because he"chuckled" and the reasons given a week later, of insuffi-cient production and being uncooperative, were merepretextual reasons. I believe that the actual reason for hisdischarge was his activity on behalf of the Union.6. Discharge of EdwardsDonald Edwards began his employment with Re-spondent in September 1979. He testified that during hisjob interview he was told that he would be working on7 While Beaudrot denied that his use of blankets was excessive. Ric-ciardi's testimony was corroborated by Cantu. Itoweer, I do not creditCantu's testimony I found him to be evasive in his answers on cross-ex-amination In addition, Canru testified that from April through November7 he received a note from Iteaudrot concerning the press every day ofthe week. However, Cantu was out sick because of an injury for 2months during that periodthe day shift. His initial salary was $185 per week. Hewas granted several increases of $25 and in August 1980was granted a $50 raise, to bring his salary up to $325per week. He signed an authorization card on behalf ofthe Union, solicited cards from approximately six otheremployees, and signed the "in-house" committee letter.He was known by Sarner as the Union's "biggest sup-porter."Edwards testified that when he came to work on No-vember 10 Ricciardi approached him and said, "By theway, you're going to be working the night shift." Ed-wards further testified as follows:I asked him why. He said "Because that's whereI need you." I said, "Do I have to? He said. Yes."Q. So what happened the rest of that day?A. Well I just worked the rest of the morningthen I went to lunch. And after lunch I came backand I told him that I had called home, I had a sickfamily member. And that I wish he could findsomebody else to work the night shift, because hepromised me that I'd always be a day man, and Ihad obligations at home.Q. And did you finish out that day, or what hap-pened that day?A. No. I went home a little earlier. I went homeat two o'clock. I felt ill. And Ralph asked me if Iwould be in tomorrow night to go to work. And Isaid yes, I would. He also told me that if I couldn'tcome in tomorrow night, that I should bring in adoctor's note explaining why I can't work.Edward testified that the following day he reported towork in time for the night shift, at 3:45. He testified thathe had the following conversation with Ricciardi:And I said, "I'm here to work. You told me tocome in for the night shift and I'm here." He goes,"Well there's no work for you." I said, "Well whenwill there be work?" So I handed him a letter that Ihad written out explaining that I was willing tohelp out the company for a brief period. And that Ineeded to be home and he told me that I wouldstrictly be a day man and I wished that he couldfind somebody else. And he took the letter and hesaid to me-he didn't read it-he said to me, "Thisletter doesn't mean sh-. As far as I'm concerned,you quit." So I said to him, "No. You mean I'mfired."Edwards testified that as he was walking out towardsthe exit of the building Ricciardi screamed at him,"You're not going to f- this company anymore, Don."Respondent contends that Edwards was not dis-charged but instead that he quit voluntarily. I find, how-ever, that in fact he was discharged. I credit Edwards'testimony that he was told he would work the day shift.This testimony was not controverted by Ricciardi.8OnRicciardi could not recall whether he promised Edwards that theday shift would be his permanent hours.375 DECISIONS OF NATIONAL L ABOR RELA It)NS BOARDNovember 10 Edwards was told to work the night shiftunless he brought a doctor's note stating that he wouldhave to tend to his ailing mother. He did not bring sucha note and, accordingly, he reported to work the follow-ing day at the start of the night shift. While there mayhave been a misunderstanding on Ricciardi's part as toEdwards' intentions, Edwards followed the instructionswhich he was given by Ricciardi. When Ricciardi toldEdwards that "there's no work for you" and "as far asI'm concerned, you quit," he, in effect, was discharginghim. I find that the alleged reason for his discharge,namely, that he did not report for the day shift, was pre-textual. The true reason was Edwards' activities onbehalf of the Union.97. Discharge of FoxFranklin Fox was hired by Respondent as a collatorhelper in August 1980. He was late for work frequentlyand was warned because of his lateness. In addition,Fox's pay was docked for lateness. While he signed anauthorization card on behalf of the Union, his name wasnot one of those which appeared on the "in-house" com-mittee letter. During the pay period ending September25, he was absent I day, late 2 days, 29 minutes each,and late I day, 14 minutes. On October I he reported towork 36 minutes late and was absent October 2 through8. On October 2, because of Fox's poor attendance andlateness record. Sarner decided to discharge him andprepared a letter to that effect. Fox, however, did notreport to work or call in the balance of that week. As aconsequence, the letter was never delivered and the dis-charge was held in abeyance.On October 10, when Fox reported for work 6 hourslate, Sarner renewed his decision to discharge Fox andprepared a letter of termination. When Fox appeared onthat day he was told to see Ricciardi. Ricciardi told himthat he was discharged but that he could come back at 3p.m. to vote in the election.At the time of his discharge Fox had been an employ-ee of Respondent for approximately 2 months. I find thathis attendance record was poor, that he was absent andlate excessively, and that he had been warned about this.The only evidence in the record of his union activities ishis having signed an authorization card.1°His name didnot appear on the "in-house" committee letter. I find thathis discharge was not because of his union activities. In-stead, his discharge was because of his excessive ab-sences and lateness.9 Ricciatdi's motive is further evidenced by his parting remark to Ed-wards, "You're not going to f- this company anymore."io The General Counsel asserts that Fox's union activities consisted oftalking to a "klnown anti-Union employee," Donald Rasmussen, andeating lunch with the "pro-Union group." With respect to Fox's conver-sation with Rasmussen, Fox testified that, while Ricciardi observed theconversiation, there was no way that Ricciardi could have known whatthe two were discussing. Concerning eating lunch with the "pro-Union"group, Fox conceded that there was an interchange of people betweenthe "pro-Union'" and "anti-Union" groups and that "there were always afew people coming over and going back." I do not consider these osccur-rences as evidence of Fox's activities on behalf of the Union.B. Discussion and Conclusions1. Violations of Section 8(a)(l)On September 8, soon after its receipt of the Union'sdemand for recognition and the "in-house" committeeletter, Respondent began a course of conduct designed tothwart the Union's efforts. Ricciardi immediately interro-gated three signatories to the "in-house" committeeletter. Sarner then called all employees into his officeand interrogated certain signatories to the "in-house"committee letter. During this meeting. Sarner threatenedhis employees with loss of benefits and plant closure.About a week later Sarner interrogated Edwards andshortly thereafter Ricciardi threatened Beaudrot withharsher working conditions. " These actions constituteviolations of Section 8(a)(1) of the Act. Modesri Brothers.Inc., 255 NLRB 911 (1981); Statler Industries. Inc., 244NLRB 144 (1979).In late September, Respondent instituted and discri-minatorily applied a no-solicitation rule. Thereafter, Re-spondent's witnesses confirm that the employees werepermitted to talk about any subject except the Union.Such action violates Section 8(a)(l) of the Act. LibertyNursing Homes, Inc., d/b/a Liberty HIouse Nursing Homeof Lynchburg. 245 NLRB 1194 (1979).2. Violations of Section 8(a)(3)a. Repayment of loansAt the meeting with employees held on September 8,Sarner announced that all outstanding loans had to berepaid immediately, contrary to the terms of the loans.According to the repayment schedule, $25 a week wasto be deducted from the employee's net pay. Sarner's an-nouncement occurred during a meeting where he re-ferred to the employees' other terms and conditions ofemployment and where he threatened various reprisalsfor the employees' support of the Union.Respondent does not deny that the loans to Beaudrotand Cantu were repaid in response to such announce-ment. Respondent contends, however, that these weremerely personal loans by the Company's president andwere not a benefit of employment. The record estab-lishes, however, that only employees received such bene-fit. As such, the loans constituted an "emolument ofvalue" which accrued to "employees out of their em-ployment relationship." N.L.R.B. v. Central IllinoisPublic Service Co., 324 F.2d 916, 919 (7th Cir. 1963). Thecessation of such benefit because of union activities con-stitutes a violation of Section 8(a)(3) of the Act.b. DischargesI have found the discharges of Beaudrot and Edwardsto be pretextual. While Ricciardi told Beaudrot a weekafter he was discharged that he was fired for "notenough production," Respondent did not introduce intoevidence production records, even though Respondentadmitted that such records were maintained. With re-' Ricciardi told Beaudrot "if the Union came in he would have to getvery technical, and l:verything would have to be done by the book."376 LARID PRINTING, INC.spect to Edwards, Respondent argues that he was notdischarged. but instead resigned voluntarily. I havefound otherwise. He was discharged supposedly for notcoming to work at the proper time, which reason I findto be pretextual.Concerning Fox, I have found that he was dischargedbecause of excessive absences and lateness. The onlycredible evidence in the record of his union activities ishis having signed an authorization card, somethingwhich 17 of the 19 employees did. He was not one of thesignatories to the "in-house" committee letter.With respect to Fox, the General Counsel asks that Idraw an adverse inference from Respondent's refusal toproduce timecards belonging to all the employees. Pre-sumably the General Counsel would argue that the time-cards of the other employees may also show excessivelateness and absences, yet those employees were not dis-charged. While I grant the General Counsel's request,and do draw an adverse inference from Respondent's re-fusal to produce the records, that does not provide themissing link to establish a violation as to Fox.'2There isstill no showing that Fox was discharged for his unionactivities.Accordingly, the discharges of Beaudrot and Edwardsconstitute violations of Section 8(a)(3) of the Act. Theallegation as to Fox is dismissed.v. THI- AI.I.iGED VIOl AI ION OF SECTION 8(A)(5)A. The Appropriate UnitThere is no dispute, and I find, that the appropriateunit for the purposes of collective bargaining within themeaning of Section 9(b) of the Act is as follows:All production and maintenance employees of Re-spondent employed at its Deer Park plant, exclusiveof office clerical employees, guards and all supervi-sors as defined in Section 2(11) of the Act.B. The Majority StatusOf the 19 employees in the unit, 17 signed authoriza-tion cards. Each of these cards was authenticated eitherby the signer or by the solicitor. Accordingly, I find thatthe Union has been designated as the collective-bargain-ing representative of a majority of the employees in theappropriate unit.C. The Request for RecognitionRespondent admits that on September 23, 1980, theUnion requested that Respondent recognize it as the ex-clusive collective-bargaining representative of Respond-ent's employees in the appropriate unit. Respondent fur-ther admits that on the same day it refused the Union'srequest.12 An adverse inference may not be used as a substitute for affirmativeevidence in establishing a prima facie case. American Service Corp., 227NL.RB 13, fn. 1 (1976). See 2 Wigmore, Evidence, § 290, p. 219 (1979);McCormick, "Handbook of the Law of Evidence," § 272, p. 658 (2d ed.1972).D. The Refusal to BargainIn N.L.R.B. v. Gissel Packing Co.. Inc., 395 U.S. 575,614-615 (1969), the United States Supreme Court author-ized the Board to issue a bargaining order in certain fac-tual contexts, including those meeting the test set forthbelow:In fashioning a remedy in the exercise of its discre-tion, then, the Board can properly take into consid-eration the extensiveness of an employer's unfairpractices in terms of their past effect on electionconditions and the likelihood of their recurrence inthe future. If the Board finds that the possibility oferasing the effects of past practices and of ensuringa fair election (or a fair rerun) by the use of tradi-tional remedies, though present, is slight and thatemployee sentiment once expressed through cardswould, on balance, be better protected by a bargain-ing order, then such an order should issue.The standard quoted above has been adequately sub-stantiated on this record. The independent violations ofSection 8(a)(1) as well as the immediate recall of employ-ee loans not only interfered with the election but are ofsufficient magnitude to taint the atmosphere in which arerun election could be conducted. The unlawful dis-charges after the election buttress the unlikelihood that afair rerun election could be held.Accordingly, as the unfair labor practices found hereineroded the Union's established majority and rendered itunlikely that even with the aid of conventional remediesa fair election could be held in the future, I find that"employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder."As the Union's majority is clear. I find that on Sep-tember 23, 1980, Respondent violated Section 8(a)(5) ofthe Act by refusing to recognize and bargain in goodfaith with the Union as the representative of the employ-ees in the appropriate unit.VI. OBJECTIONS 10TO THE ELECTIONObjections 1, 2, and 5 deal with the interrogation,threats, requirement to repay loans, and no-solicitationrule, as to which I have found that Respondent violatedSection 8(a)(1) and (3) of the Act. Accordingly, thoseobjections are sustained. Objection 4 relates to the dis-charge of Fox, which allegation I have dismissed. Conse-quently, Objection 4 is overruled.Accordingly, I recommend that the election be setaside, that Case 29--RC-5139 be dismissed, and that allproceedings in connection therewith be vacated in viewof my recommendation that a bargaining order issue.CONCI USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees of Re-spondent employed at its Deer Park plant. exclusive of377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice clerical employees, guards and ail supervisors asdefined in Section 2(!1) ol the Act, constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times since September 23, 1980, the Union hasbeen and now is the exclusive representative of the em-ployees in the above-mentioned appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5. By interrogating employees about their union activi-ties; by threatening plant closure and the loss of medicalbenefits in order to discourage union activities; and bydirecting employees not to talk about the Union on Re-spondent's premises, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.6. By requiring the immediate repayment of loans be-cause of union activities and discharging Joseph Beau-drot and Donald Edwards for their union activities, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.7. By refusing since September 23, 1980, to recognizeand bargain collectively with the Union as the exclusiverepresentative of the employees described in paragraph3, above, while engaging in conduct which underminedthe Union and prevented a fair election, Respondent hasengaged in unifair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.9. Respondent did not violate the Act in any othermanner alleged in the complaints.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist threrefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discharged Joseph Beaudrot andDonald Edwards in violation of the Act, I find it neces-sary to order Respondent to offer them full reinstatementto their former positions, or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any losses of earnings that theymay have suffered from the time of their termination tothe date of Respondent's offers of reinstatement.Backpay shall be computed in accordance with theformula approved in F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977).13As I have also found that Respondent unlawfully re-fused to bargain with the Union, I shall further recom-mend that Respondent be ordered to bargain collectivelywith the Union as representative of its production andmaintenance employees.'e See, generally, Isis Plumbing & Heating Co., 138 NLRB 716, 717-721 (1962).Finally, because of the egregious and pervasive unfairlabor practices committed by Respondent, it is recom-mended that a broad order issue in this case.'4Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 'The Respondent, Larid Printing, Inc., Deer Park, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their union ac-tivities.(b) Threatening employees with plant closure or lossof benefits of their union activities.(c) Directing employees not to talk about the Unionon the Company's premises.(d) Discharging or otherwise discriminating againstemployees in regard to terms or conditions of employ-ment, because of their union activities.(e) Refusing to bargain in good faith with Local 1,Amalgamated Lithographers of America, affiliated withInternational Typographical Union, AFL-CIO, as theexclusive representative of all employees in the appropri-ate unit described above in Conclusion of Law 3.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, recognize and bargain collectivelywith the Union as the exclusive representative of the em-ployees in the appropriate unit described above in Con-clusion of Law 3 and, upon request, embody in a signedagreement any understanding reached.(b) Offer Joseph Beaudrot and Donald Edwards imme-diate and full reinstatement to their former positions, or,if such positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, and make them w hole forany loss of earnings, in the manner set forth above in thesection entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with parapraph (b) above.(d) Post at its facility in Deer Park, New York, copiesof the attached notice marked "Appendix."'6Copies of14 Palby Lingerie, Inc., 252 NLRB 176 (1980).J5 In the event no exceptions are filed as provided in Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.i' In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."378 I ARID PRINTING, INC.said notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall he takenby Respondent to ensure that said notices are not altered.defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS I:URFHER ORDERED that the election held on Oc-tober 10, 1980, in Case 29--CA-5139 is hereby set aside,that the petition therein is dismissed, and that said case ishereby remanded to the Regional Director for Region 29for proceedings consistent herewith.11 IS FtRI HER ORDERED that those allegations of thecomplaints as to which no violations have been foundare hereby dismissed.379